
	
		II
		112th CONGRESS
		1st Session
		S. 1388
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2011
			Mr. Kerry (for himself,
			 Mr. McCain, and Mr. Lieberman) introduced the following bill; which
			 was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To support private sector development, employment growth,
		  rule of law, democratic reform, and accountable government in qualified
		  transition countries in the Middle East and North Africa through the
		  authorization of the participation by the United States in the general capital
		  increase of the European Bank for Reconstruction and Development, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Middle East and North Africa
			 Transition and Development Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The European Bank
			 for Reconstruction and Development was created to support the transition of
			 command economies to market economies following the collapse of communist
			 regimes in 1989.
			(2)The Bank is the
			 only international financial institution that—
				(A)has a transition
			 mandate;
				(B)includes
			 political aspects to its mandate; and
				(C)seeks to assist
			 only those countries that are committed to, and are applying, the principles of
			 multiparty democracy, pluralism, and development of market economics in
			 accordance with Article 1 of the Agreement Establishing the European Bank for
			 Reconstruction and Development.
				(3)Egypt, which is a
			 current shareholder of the Bank, has requested that the Bank consider Egypt's
			 candidacy for becoming a country of activity. Consideration for including Egypt
			 in the Bank’s geographic mandate has been accelerated at the request of Egypt's
			 interim government.
			(4)Other countries
			 from the Middle East and North Africa, including Tunisia, have requested that
			 the Bank consider their potential to become countries of activity.
			(5)The Bank
			 estimates that approximately $4,000,000,000 per year could be provided for
			 financial investment in new countries of activity in North Africa from the
			 Bank's existing financial resources, without the need to call on its
			 shareholders for additional capital.
			(6)The functions of
			 the Bank are consistent with the critical and rising economic needs of Egypt
			 and the Middle East and North Africa.
			3.DefinitionsIn this Act:
			(1)Agreement
			 Establishing the European Bank for Reconstruction and
			 DevelopmentThe term Agreement Establishing the European
			 Bank for Reconstruction and Development means the Agreement establishing
			 the European Bank for Reconstruction and Development, done at Paris May 29,
			 1990, and entered into force March 28, 1991.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and
				(B)the Committee on
			 Financial Services and the Committee on Appropriations of the House of
			 Representatives.
				(3)BankThe
			 term Bank means the European Bank for Reconstruction and
			 Development.
			(4)Country of
			 activityThe term country of activity means a
			 country in which the Bank provides its resources for loans or other assistance,
			 including through the use of special funds.
			(5)International
			 financial institutionThe term international financial
			 institution has the meaning given that term in section 1701(c)(2) of the
			 International Financial Institutions Act (22 U.S.C. 262r(c)(2)).
			(6)Multilateral
			 development bankThe term multilateral development
			 bank has the meaning given that term in section 1701(c)(4) of the
			 International Financial Institutions Act (22 U.S.C. 262r(c)(4)).
			4.United States
			 policy with respect to countries located in the Middle East and North
			 Africa
			(a)Policy
			 declarationIt is the policy
			 of the United States—
				(1)to support a
			 successful and sustainable transition to democracy in the Middle East and North
			 Africa, including Egypt and Tunisia, that reflects the legitimate aspirations
			 of the people in that region for greater political freedom and economic
			 opportunity; and
				(2)to increase
			 economic prosperity in that region through financial investment and technical
			 assistance and by utilizing the resources of appropriate multilateral
			 development banks.
				(b)Promotion of
			 United States policyThe Secretary of the Treasury should
			 instruct the United States Executive Director of the European Bank for
			 Reconstruction and Development to use the voice and vote of the United States
			 to promote the policies described in subsection (a).
			5.Negotiating
			 objectives with respect to an agreement to expand the mandate of the European
			 Bank for Reconstruction and Development to countries located in the Middle East
			 and North Africa
			(a)In
			 generalThe negotiating objectives of the United States with
			 respect to an agreement described in subsection (b) should be to seek—
				(1)criteria that are
			 consistent with the criteria described in section 6(b) for the approval of
			 loans or other assistance by the Bank for countries that become countries of
			 activity as a result of the implementation of the agreement; and
				(2)the establishment
			 by the Bank of a credible mechanism to ensure that countries of activity that
			 are not committed to the fundamental principles of multiparty democracy,
			 pluralism, and market economics do not continue to benefit from the resources
			 of the Bank.
				(b)Agreement
			 describedAn agreement described in this subsection is an
			 agreement to expand the use of the resources of the Bank for countries located
			 in the Middle East or North Africa, including through an amendment to the
			 Agreement Establishing the European Bank for Reconstruction and
			 Development.
			6.Support for
			 loans and other assistance provided by the Bank to countries of activity that
			 meet certain criteria
			(a)In
			 generalThe Secretary of the Treasury should instruct the United
			 States Executive Director of the Bank to use the voice and vote of the United
			 States to oppose the approval of a loan or other assistance from the Bank to a
			 country of activity in the Middle East or North Africa if the country does not
			 meet the criteria described in subsection (b).
			(b)Criteria
			 describedA country of activity meets the criteria described in
			 this subsection if the government of the country—
				(1)requests the Bank
			 to conduct activities in the country;
				(2)meets, or is
			 demonstrably committed to meeting, the criteria set forth in Article 1 of the
			 Agreement Establishing the European Bank for Reconstruction and Development,
			 including a commitment to the principles of multiparty democracy,
			 pluralism and market economics;
				(3)demonstrates a
			 commitment to free, fair, and inclusive elections that meet international
			 standards;
				(4)has a public
			 commitment to universally recognized human rights and freedoms, including
			 freedom of religion, association, assembly, and expression, and demonstrates a
			 commitment to respect those rights and freedoms in practice; and
				(5)implements, or is
			 demonstrably committed to implementing, economic reforms that advance private
			 sector growth, improve the investment climate, increase transparency,
			 especially transparency in public finances, and foster job creation.
				(c)Consultations
			 with Congress with respect to new countries of activityNot later
			 than 10 days before a vote of the Board of Directors or the Board of Governors
			 of the Bank to approve a country located in the Middle East or in North Africa
			 as a new country of activity, the Secretary of the Treasury shall—
				(1)notify the
			 appropriate congressional committees of the vote; and
				(2)consult with
			 those committees and describe to those committees how that country meets the
			 criteria established by the Bank for being a country of activity.
				(d)Annual
			 reportNot later than one year after the date of the enactment of
			 this Act, and annually thereafter until the fifth year after such date of
			 enactment, the Secretary of the Treasury shall submit to the appropriate
			 congressional committees a report that includes the following:
				(1)A description of
			 the activities of the Bank in each country of activity that is located in the
			 Middle East or in North Africa.
				(2)The assessment of
			 the Bank with respect to the ongoing eligibility of each such country to
			 receive assistance from the Bank.
				(3)A description of
			 how the activities carried out by the Bank in each such country during the
			 preceding year served to promote the functions of the Bank, as described in
			 Article 2 of the Agreement Establishing the European Bank for Reconstruction
			 and Development.
				(4)An assessment
			 of—
					(A)the extent to
			 which the activities of the Bank are complementary to the activities of other
			 international financial institutions operating in the Middle East and North
			 Africa; and
					(B)the extent of
			 cooperation between the Bank and those other international financial
			 institutions.
					(5)A list of any
			 countries being considered to be new countries of activity.
				7.Support for
			 clear standards for graduation of countries of activityThe Secretary of the Treasury should
			 instruct the United States Executive Director of the Bank to use the voice and
			 vote of the United States to seek the adoption by the Bank of clear standards
			 for the successful graduation of countries of activity if those countries have
			 substantially achieved the transition objectives of the Bank.
		8.Authorization
			 for the European Bank for Reconstruction and Development
			(a)FindingsCongress
			 makes the following findings:
				(1)The request by
			 the European Bank for Reconstruction and Development for subscription of
			 capital is for callable shares only. Historically, callable shares, while
			 requiring an authorization of funds, do not require an appropriation.
				(2)The International
			 Programs Justification for Appropriations and Fiscal Year 2012 Budget Request
			 of the Department of the Treasury for the European Bank for Reconstruction and
			 Development is $0, stating that [t]his callable capital does not require
			 appropriated funds.
				(b)AuthorizationThe
			 European Bank for Reconstruction and Development Act (section 562(c) of Public
			 Law 101–531; 22 U.S.C. 290l et seq.) is amended by adding at
			 the end the following:
				
					(12)Capital
				increase
						(A)Subscription
				authorized
							(i)In
				generalThe United States Governor of the Bank may subscribe on
				behalf of the United States to not more than 90,044 additional callable shares
				of capital stock of the Bank, in accordance with Resolution 128, as adopted by
				the Board of Governors of the Bank at the annual meeting in Zagreb, Croatia, on
				May 14, 2010.
							(ii)ConditionAny
				subscription by the United States to additional capital stock of the Bank shall
				be effective only to such extent and in such amounts as are provided for in
				advance by appropriations Acts.
							(B)Authorization
				of appropriationsIn order to pay for the increase in the United
				States subscription to capital stock of the Bank authorized under subparagraph
				(A), there are authorized to be appropriated $1,252,331,952, without fiscal
				year limitation, for payment by the Secretary of the
				Treasury.
						.
			9.Status of
			 countries as candidate countries under the Millennium Challenge Act of
			 2003Section 606 of the
			 Millennium Challenge Act of 2003 (22 U.S.C. 7705) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by
			 amending the paragraph heading to read as follows:
						
							(1)In
				general
							;
					(ii)in
			 the matter preceding subparagraph (A), by striking fiscal year
			 2004 and inserting any fiscal year;
					(iii)by amending
			 subparagraph (A) to read as follows:
						
							(A)the
				country—
								(i)has a per capita
				income that is not greater than the World Bank’s lower middle income country
				threshold for such fiscal year; and
								(ii)is among the 75
				lowest per capita income countries, as identified by the World Bank;
				and
								;
				and
					(iv)in
			 subparagraph (B), by striking subject to paragraph (3) and
			 inserting subject to paragraph (2);
					(B)by striking
			 paragraph (2); and
				(C)by redesignating
			 paragraph (3) as paragraph (2);
				(2)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)in
			 the matter preceding subparagraph (A), by striking for fiscal year 2006
			 or a subsequent fiscal year and inserting for any fiscal
			 year; and
					(ii)by
			 striking subparagraphs (A) and (B) and inserting the following:
						
							(A)has a per capita
				income that is not greater than the World Bank’s lower middle income country
				threshold for such fiscal year;
							(B)is not among the
				75 lowest per capita income countries as identified by the World Bank;
				and
							(C)meets the
				requirements under subsection
				(a)(1)(B).
							;
				and
					(B)in paragraph
			 (2)—
					(i)by
			 striking for fiscal year 2006 or any subsequent fiscal year and
			 inserting for any fiscal year; and
					(ii)by
			 striking for fiscal year 2006 or the subsequent fiscal year, as the case
			 may be and inserting for such fiscal year;
					(3)by redesignating
			 subsection (c) as subsection (d); and
			(4)by inserting
			 after subsection (b) the following:
				
					(c)Maintaining
				candidate statusBeginning in fiscal year 2012, a country the per
				capita income of which changes during a fiscal year so that the country no
				longer meets the requirements for being a candidate country under subsection
				(a)(1) or (b)(1) shall, notwithstanding that change in per capita income,
				continue to be eligible to be a candidate country under subsection (a)(1) or
				(b)(1) (as the case may be) during that fiscal year and the 3 fiscal years
				thereafter to the same extent and in the same manner as if the per capita
				income of the country had not
				changed.
					.
			
